Citation Nr: 0418038	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  04-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1945 to July 1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The veteran has 10 percent schedular rating for tinnitus.

2.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization. 


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for tinnitus 
is precluded by law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.14, 4.25(b), 4.87, Diagnostic Code 
(DC) 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Facts and Analysis

The veteran seeks a rating in excess of 10 percent for his 
service-connected tinnitus.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 CFR 
§ 4.14.  

At the outset of the veteran's claim, tinnitus had been 
evaluated under 38 C.F.R. § 4.87, DC 6260.  That DC had 
provided a maximum 10 percent evaluation for recurrent 
tinnitus.  

During the course of the veteran's appeal, the VA issued 
regulations which stated that only a single evaluation was 
warranted for tinnitus, whether the sound was perceived in 
one ear, both ears, or in the head.  68 Fed. Reg. 25,822 (May 
14, 2003) (codified as amended at 38 C.F.R. § 4.87, DC 6260, 
Note 2 (effective June 13, 2003)).  The veteran contends that 
since the new regulations were issued during the pendency of 
his appeal, both sets of regulations should be considered.  
He maintains that the regulations which are more favorable to 
him should be applied to his claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this regard, he notes that 
prior to June 13, 2003, there was no official VA policy in 
effect which permitted only a single evaluation for tinnitus.  
Therefore, he maintains that under those criteria, a separate 
10 percent schedular rating is warranted for tinnitus in each 
ear.

The veteran and his representative maintain that when he 
filed his claim, the regulation had been ambiguous as to 
whether a single rating or separate ratings were warranted 
for tinnitus.  They further contend that the need for 
clarification in May 2003 supports that contention.  They 
note that when there is regulatory ambiguity, the VA will 
interpret the ambiguity in the manor most favorable to the 
veteran.  They further note that had the VA wished to provide 
a single rating for tinnitus, it knew how to do so, as 
various DC's provide single ratings for disabilities which 
may be unilateral or bilateral in nature.  For example, they 
cite 38 C.F.R. § 4.84, DC 6011 (disorders of the retina); 
DC 6019 (ptosis); and 6023 (loss of the eyebrows).  Absent 
such a provision, they conclude that separate 10 percent 
ratings are warranted for tinnitus in each ear.  In this 
regard, they note that separate disabilities arising from a 
single disease entity are to be rated separately.  38 C.F.R. 
§ 4.25(b).  
On May 22, 2003, VA's General Counsel issued an opinion that 
DC 6260 (as in effect at the time of the veteran's claim) 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether that disability was perceived 
as unilateral, bilateral, or in the head.  Separate rating 
for tinnitus for each ear were not to be assigned under DC 
6260 or any other DC.  VAOPGCPREC 2-03.  The opinion noted, 
"tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03, citing The Merck Manual 
665 (17th Ed. 1999).  The General Counsel referenced the 
notice of proposed rulemaking in May 2003 for the medical 
explanation of tinnitus that resulted in the amendment to DC 
6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . . 
[Citations omitted.]

Inasmuch as true tinnitus, i.e., the perception of sound in 
the absence of an external stimulus, appeared to arise from 
the brain rather than the ears, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.  In this regard, the General Counsel noted 
that although the VA had provided separate ratings for "like 
organs" for specific disabilities, it had not done so for 
tinnitus.  See, e.g., 38 C.F.R. § 4.87, DC 6207 (providing 
different ratings for the loss of one auricle and two 
auricles); 38 C.F.R. § 4.115b, DC 7523 (providing different 
ratings for atrophy of one testis and both testes); 38 C.F.R. 
§ 4.115b, DC 7524 (providing different ratings for the 
removal of one testis and for the removal of both testes); 
and 38 C.F.R. § 4.116, DC 7626 (providing different ratings 
for surgery on one breast and on both breasts).  The General 
Counsel stated that if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  
The General Counsel, therefore, determined that the original 
and revised versions of DC 6260 authorized a single 10 
percent rating for tinnitus regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  See also 38 C.F.R. § 4.87 (2003),

Finally, the General Counsel noted that the 2003 amendment to 
DC 6260 definitively stating that only a single 10 percent 
disability rating was authorized for tinnitus merely restated 
the law as it had existed both prior to and after the time 
the veteran filed his claim.  Accordingly, the rule that only 
a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
this case.  VAOPGCPREC 2-03.  In this regard, it should be 
noted that precedential opinions of the Chief Legal Officer 
of the VA are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 
2000).  Therefore, the Board cannot contravene VAOPGCPREC 2-
03 on any basis, including the representative's contentions 
with respect to 38 C.F.R. § 4.25(b).

In arriving at this decision, the Board has considered the 
veteran's claim with respect to the Court's decision in 
Karnas.  However, the United States Court of Appeals for the 
Federal Circuit has overruled Karnas, to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Moreover, the VA General Counsel has indicated that 
pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-03.  

As noted above, the regulatory changes to the rating schedule 
produced no substantive differences and did no more than 
codify a standard practice of the VA.  Therefore, it cannot 
be said that application of the changes would produce 
retroactive effects.  Accordingly, the veteran's citation of 
Karnas is of no force or effect in assigning more than a 
single disability evaluation for tinnitus.

II.  Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the VA Under 
Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

In this case, there is no evidence that the veteran's 
tinnitus has independently caused marked interference with 
employment or required hospitalization.  The Board notes that 
any impairment in the veteran's ability to work is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to Notify and Assist

The Board also notes that VA has a statutory duty to assist 
the veteran in the development of his appeal.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
so doing, VA must notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, however, the facts are not in dispute.  Rather, 
this case involves pure statutory interpretation.  Since the 
law, and not the facts, is dispositive of the issue, no 
amount of development would allow the veteran to prevail.  
Such development would serve no useful purpose and, 
therefore, need not be performed in meet VA's statutory duty 
to assist the veteran in the development of his appeal  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.); 
see also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided).  


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



